FORM 10-Q United States Securities and Exchange Commission Washington, D. C. 20549 (Mark One) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:November 30, 2009 OR Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 0-14820 IMMUCOR, INC. (Exact name of registrant as specified in its charter) Georgia 22-2408354 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3130 Gateway DriveNorcross, Georgia 30071 (Address of principal executive offices)(Zip Code) Registrant's telephone number:(770) 441-2051 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of December 31, 2009: Common Stock, $0.10 Par Value – 69,864,253 IMMUCOR, INC. AND SUBSIDIARIES FORM 10-Q INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of November 30, 2009 (unaudited) and May 31, 2009 3 Condensed Consolidated Statements of Income for the three and six months ended November 30, 2009 (unaudited) and November 30, 2008 (unaudited) 4 Condensed Consolidated Statement of Shareholders’ Equity and Comprehensive Income for the period June 1, 2009 through November 30, 2009 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six months ended November 30, 2009 (unaudited) and November 30, 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II.OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 6. Exhibits 31 SIGNATURES 31 2 ITEM 1. Financial Statements IMMUCOR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) November 30, 2009 May 31, 2009 ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 156,066 $ 136,461 Trade accounts receivable, net of allowance for doubtful accounts of $2,367 at November 30, 2009 and $2,179 at May 31, 2009 60,789 57,017 Inventories 42,481 38,256 Deferred income tax assets, current portion 7,801 7,979 Prepaid expenses and other current assets 4,733 5,137 Total current assets 271,870 244,850 PROPERTY AND EQUIPMENT, Net 48,811 43,461 GOODWILL 95,778 97,255 INTANGIBLE ASSETS, Net 59,831 61,355 DEFERRED INCOME TAX ASSETS 3,995 3,638 OTHER ASSETS 773 781 Total assets $ 481,058 $ 451,340 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 10,144 $ 9,344 Accrued expenses and other current liabilities 17,380 20,253 Income taxes payable 7,783 11,469 Deferred revenue, current portion 10,812 11,222 Total current liabilities 46,119 52,288 DEFERRED REVENUE 8,826 10,871 DEFERRED INCOME TAX LIABILITIES 1,215 1,272 OTHER LONG-TERM LIABILITIES 2,299 2,331 Total liabilities 58,459 66,762 COMMITMENTS AND CONTINGENCIES (Note 9) - - SHAREHOLDERS' EQUITY: Common stock, $0.10 par value; authorized 120,000,000 shares, issued and outstanding 69,862,633 and 70,456,522 shares at November 30, 2009 and May 31, 2009, respectively 6,986 7,046 Additional paid-in capital 33,371 42,012 Retained earnings 368,277 327,242 Accumulated other comprehensive income 13,965 8,278 Total shareholders' equity 422,599 384,578 Total liabilities and shareholders' equity $ 481,058 $ 451,340 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 3 IMMUCOR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended November 30, November 30, November 30, November 30, 2009 2008 (1) 2009 2008 (1) NET SALES $ 82,570 $ 73,021 $ 165,641 $ 146,197 COST OF SALES (exclusive of amortization shown separately below) 24,431 19,463 47,813 39,214 GROSS PROFIT 58,139 53,558 117,828 106,983 OPERATING EXPENSES: Research and development 3,898 2,896 7,721 4,777 Selling and marketing 9,765 10,538 19,229 19,732 Distribution 3,721 3,549 7,226 7,017 General and administrative 9,020 7,642 17,508 15,375 Amortization expense 1,073 1,071 2,140 1,596 Total operating expenses 27,477 25,696 53,824 48,497 INCOME FROM OPERATIONS 30,662 27,862 64,004 58,486 NON-OPERATING INCOME (EXPENSE): Interest income 94 586 284 1,380 Interest expense (8 ) (77 ) (13 ) (203 ) Other, net (48 ) (1,230 ) (18 ) (1,650 ) Total non-operating income (expense) 38 (721 ) 253 (473 ) INCOME BEFORE INCOME TAXES 30,700 27,141 64,257 58,013 PROVISION FOR INCOME TAXES 10,998 9,803 23,222 20,718 NET INCOME $ 19,702 $ 17,338 $ 41,035 $ 37,295 Earnings per share: Per common share - basic $ 0.28 $ 0.25 $ 0.58 $ 0.53 Per common share - diluted $ 0.28 $ 0.24 $ 0.58 $ 0.52 (1)Certain prior year operating expenses have been reclassified to conform with current year presentation. The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 4 IMMUCOR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (Unaudited, amounts in thousands) Accumulated Additional Other Total Common Stock Paid-In Retained Comprehensive Shareholders’ Shares Amount Capital Earnings Income* Equity BALANCE, MAY 31, 2009 70,456 $ 7,046 $ 42,012 $ 327,242 $ 8,278 $ 384,578 Shares issued under employee stock plan 66 6 204 - - 210 Share-based compensation expense - - 2,650 - - 2,650 Stock repurchases and retirements (659 ) (66 ) (11,661 ) - - (11,727 ) Tax benefits related to share-based compensation - - 166 - - 166 Comprehensive income: Foreign currency translation adjustments - 5,687 5,687 Net income - - - 41,035 - 41,035 Total comprehensive income 46,722 BALANCE, November 30, 2009 69,863 $ 6,986 $ 33,371 $ 368,277 $ 13,965 $ 422,599 *Accumulated Other Comprehensive Income balance primarily consists of foreign currency translation adjustments and has no tax effect. The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 5 IMMUCOR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, amounts in thousands) Six Months Ended November 30, November 30, 2009 2008 OPERATING ACTIVITIES: Net income $ 41,035 $ 37,295 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 8,024 6,313 Loss on retirement of fixed assets 192 129 Provision for doubtful accounts 198 450 Share-based compensation expense 2,650 2,478 Deferred income taxes (2,078 ) 850 Excess tax benefit from share-based compensation (166 ) (2,880 ) Changes in operating assets and liabilities, net of effects from acquired companies: Accounts receivable, trade (2,067 ) (7,519 ) Income taxes 1,172 5,578 Inventories (9,625 ) (2,045 ) Other assets 325 (2,968 ) Accounts payable 613 156 Deferred revenue (2,605 ) (1,018 ) Accrued expenses and other liabilities (3,522 ) (4,511 ) Cash provided by operating activities 34,146 32,308 INVESTING ACTIVITIES: Purchases of property and equipment (4,484 ) (3,602 ) Acquisition of businesses, net of cash acquired - (108,537 ) Cash used in investing activities (4,484 ) (112,139 ) FINANCING ACTIVITIES: Repayments of long-term debt and liabilities - (229 ) Repurchase of common stock (11,727 ) (5,644 ) Proceeds from exercise of stock options 210 2,452 Excess tax benefit from share-based compensation 166 2,880 Cash used in financing activities (11,351 ) (541 ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS 1,294 (2,382 ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 19,605 (82,754 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 136,461 175,056 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 156,066 $ 92,302 SUPPLEMENTAL INFORMATION: Tax paid $ 24,121 $ 14,318 Interest paid - 33 NON-CASH INVESTING AND FINANCING ACTIVITIES: Shares surrendered for amounts due on stock options exercised $ - $ 516 Movement from inventory to property and equipment of instruments placed on rental agreements 6,197 2,762 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 6 IMMUCOR, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) 1. NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Business Immucor,
